Citation Nr: 1414976	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-26 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a respiratory disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability.  

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral ankle disability.  

5.  Entitlement to service connection for a respiratory disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a bilateral knee disability.  

8.  Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister 


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 1998.  He was discharged under other than honorable conditions.  His service from October 13, 1996, to October 16, 1998, is considered a bar to VA benefits (see February 2001 Administrative Decision).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified at a hearing before the undersigned in July 2010.  

The Board is reopening the claims based on new and material evidence; however, further development is needed before adjudicating the merits of each claim.  Therefore, upon reopening, the issues of entitlement to service connection for respiratory, low back, bilateral knee, and bilateral ankle disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO denied the Veteran's claims of entitlement to service connection for respiratory, low back, bilateral knee, and bilateral ankle disabilities because the evidence did not show the existence of current disabilities related to an in-service injury or disease.  New and material evidence was not received within the one-year appeal period and the Veteran did not appeal the decision.  

2.  The evidence received since the September 2001 rating decision, in particular VA outpatient treatment records showing evidence of a current low back disability and the Veteran's July 2010 testimony, relates to unestablished facts and raises a reasonable possibility of substantiating the claims.  During the July 2010 hearing, the Veteran provided competent testimony that his doctors have attributed his claimed disabilities to service (see Board Hearing Transcript at 16).


CONCLUSIONS OF LAW

1.  The September 2001 rating decision that denied the Veteran's claims of entitlement to service connection for respiratory, low back, bilateral knee, and bilateral ankle disabilities is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  Evidence received since the September 2001 rating decision is new and material and the claims of entitlement to service connection for respiratory, low back, bilateral knee, and bilateral ankle disabilities are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



ORDER

The claim of entitlement to service connection for a respiratory disability is reopened. 

The claim of entitlement to service connection for a low back disability is reopened. 

The claim of entitlement to service connection for a bilateral knee disability is reopened. 

The claim of entitlement to service connection for a bilateral ankle disability is reopened. 


REMAND

The case is REMANDED for the following actions:

1.  Obtain a complete copy of the Veteran's service personnel records through the Defense Personnel Records Image Retrieval System (DPRIS), or any other appropriate service department offices.  A July 2007 DPRIS printout indicates that the documents were "temporarily inaccessible," but it is unclear what follow-up actions were taken.  All requests and responses must be clearly documented and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Request a copy of the Veteran's service treatment records, if any are in its possession, from the United States Marine Corps (USMC) Headquarters in Quantico, Virginia.  All requests and responses must be clearly documented and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain any outstanding treatment records for the Veteran from the Milwaukee VA Medical Center dated since January 2008.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After the development requested in items (1), (2), and (3) is completed, schedule the Veteran for a VA examination to address the nature and etiology of his low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to identify all current low back disabilities.  With respect to each diagnosed disability, the examiner is asked to provide the following opinion:  

Is it at least as likely as not (a 50 percent or greater probability) that such disability had its clinical onset during active service from October 13, 1992, to October 12, 1996, or is related to any in-service disease, event, or injury therein?  

For purposes of providing an opinion, the examiner should accept as true Veteran's statements that he marched or walked carrying heavy equipment during service and experienced low back pain in service (see Board Hearing Transcript at 7-9).

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the requested action, and any additional notification and/or development deemed warranted by the record, readjudicate the claims in light of all pertinent evidence and legal authority.  If any claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


